             Case 3:21-cv-01644-MMC Document 51 Filed 04/09/21 Page 1 of 7




1    Mark L. Javitch (CA SBN 323729)
     JAVITCH LAW OFFICE
2    480 S. Ellsworth Ave
     San Mateo, CA 94401
3    Telephone: (650) 781-8000
4    Facsimile: (650) 648-0705
     mark@javitchlawoffice.com
5    Counsel for Amicus Curiae

6
7
8
9
                                     UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
12   TWITTER, INC.,                                    Case No.: 3:21-cv-01644-MMC
13                      Plaintiff,
                                                       MOTION FOR LEAVE TO FILE
     v.                                                [PROPOSED] BRIEF OF MARIA
14
                                                       RUTENBURG AS AMICUS CURIAE IN
     KEN PAXTON, in his official capacity as
15   Attorney General of Texas,
                                                       SUPPORT OF DEFENDANT

16                     Defendant.
17
18
19
20
21
22
23
24
25
                                                   i
26
                                                                                 3:21-cv-01644-MMC
27   MOTION FOR LEAVE TO FILE AMICUS CURIAE BRIEF IN SUPPORT OF DEFENDANT
                 Case 3:21-cv-01644-MMC Document 51 Filed 04/09/21 Page 2 of 7




1              Proposed amicus curiae, Maria Rutenburg, respectfully moves this Court for leave to submit the

2        attached amicus curiae brief in support of Defendant and in opposition to Plaintiff’s Motion for
3        Temporary Restraining Order and Order to Show Cause Why a Preliminary Injunction Should Not Issue
4
         (“Plaintiff’s Motion”). The proposed brief is attached to this motion.
5
               Maria Rutenburg is the plaintiff in another action against Twitter, Inc. (“Twitter”) that may impact
6
         the results of this case. See Rutenburg v. Twitter, No. 4:21-cv-00548-YGR (Amended Complaint Filed
7
8        N.D. Cal. Jan. 26, 2021) (“Rutenburg”). Ms. Rutenburg is a real estate broker and an attorney residing in

9        Redwood City, California. See Am. Compl., ¶ 13. Ms. Rutenburg is an active Twitter user who was trying

10       to like and comment on three of former President Trump’s Tweets on the topic of election integrity. Id.
11       at ¶¶ 31-52. Twitter engaged in unconstitutional viewpoint discrimination under color of law because
12
         Ms. Rutenburg was arbitrarily blocked from certain topics of the former President’s Tweets, a space the
13
         Second Circuit has recognized is a designated public forum. Id.; Knight First Amendment Inst. v. Trump,
14
         302 F.Supp.3d 541, 577 (S.D.N.Y. 2018) aff’d, 928 F.3d 226 (2d Cir. 2019). 1
15
16             An order to show cause on whether Twitter could have acted under color of law has been fully

17       briefed and is currently before the Honorable Yvonne Gonzalez Rogers. See Rutenburg, Dkts. 16-20. Ms.

18       Rutenburg argued that Twitter’s conduct in arbitrarily censoring Plaintiff satisfies the color of law
19       analysis because 1) Twitter exercised authority it was only endowed with because of governmental action
20
         and 2) regulating speech in a public forum is a power that has been both traditionally and exclusively
21
         exercised by the government. See Rutenburg, Dkts. 17, 20; Lee v. Katz, 276 F.3d, 554-55 (9th Cir. 2002).
22
23
24
     1
      This case was remanded and vacated as moot due to the change in Presidential administrations. See
25   Biden v. Knight First Amendment Institute at Columbia University, et. al., 593 U.S. ___ (Apr. 5, 2021).
                                                             1
26
                                                                                                3:21-cv-01644-MMC
27   MOTION FOR LEAVE TO FILE AMICUS CURIAE BRIEF IN SUPPORT OF DEFENDANT
              Case 3:21-cv-01644-MMC Document 51 Filed 04/09/21 Page 3 of 7




1    Twitter has not meaningfully disputed that public forums have been opened on its platform – instead,

2    Twitter merely argues that it has no First Amendment obligations because it is a private corporation, and
3    its platform is not a public forum generally. See Rutenburg, Dkt. 18, 11:3-13:7.
4
            Therefore, if the court in Rutenburg agrees with Plaintiff that Twitter may have acted under color
5
     of law, then Twitter may eventually be held liable for a violation of the First Amendment. Twitter’s
6
     motion for injunctive relief requesting a preemptive determination that its First Amendment right protects
7
8    it from any statutes under consideration by the Texas Attorney General should be denied, as nothing close

9    to Twitter’s legal proposition has been determined.

10          For example, the case in Rutenburg must be litigated prior to any determination that Twitter cannot
11   be held liable under color of law. Rutenburg is facing a matter of first impression. In its Knight decision,
12
     the Second Circuit explained it was specifically not deciding that issue that the court in Rutenburg must
13
     decide – whether a social media company administering a public forum is restricted from arbitrary
14
     censorship under the First Amendment in the same way that the government would be if it was in control
15
16   of the forum. Cf. Knight, 928 F.3d at 230 (“Nor do we consider or decide whether private social media

17   companies are bound by the First Amendment when policing their platforms.”)

18          Counsel for Plaintiff did not respond to Ms. Rutenburg’s request for its position on the filing of
19   this brief. Defendant consented to the filing of this brief.
20
            Federal district courts have inherent authority to consider submissions from amicus curiae in
21
     connection with proceedings pending before them. Indeed, “[d]istrict courts frequently welcome amicus
22
     briefs from non-parties concerning legal issues that have potential ramifications beyond the parties
23
24   directly involved or if the amicus has unique information or perspective that can help the court beyond

25   the help that the lawyers for the parties are able to provide.” NGV Gaming, Ltd. v. Upstream Point Molate,
                                                            2
26
                                                                                              3:21-cv-01644-MMC
27   MOTION FOR LEAVE TO FILE AMICUS CURIAE BRIEF IN SUPPORT OF DEFENDANT
                Case 3:21-cv-01644-MMC Document 51 Filed 04/09/21 Page 4 of 7




1     LLC, 355 F. Supp. 2d 1061, 1067 (N.D. Cal. 2005) (quotation and citation omitted). This Court appears

2     open to accepting amicus briefs on this important case. See Dkts. 32-33. This discretion is liberal,
3     requiring only that an applicant demonstrate that its “participation is useful or otherwise desirable to the
4
      court.” See Woodfin Suite Hotels, LLC v. City of Emeryville, No. C 06-1254 SBA, 2007 U.S. Dist. LEXIS
5
      4467, at *7 (N.D. Cal. Jan. 9, 2007) (quoting In re Roxford Foods Litig., 790 F.Supp. 987 (E.D. Cal.
6
      1991).
7
8              For the foregoing reasons, proposed amicus curiae MARIA RUTENBURG respectfully requests

9    leave to file the attached brief.

10
11   DATED: April 9, 2021                          /s/ Mark L. Javitch____________________
                                                   Mark L. Javitch (California SBN 323729)
12                                                 JAVITCH LAW OFFICE
13                                                 480 S. Ellsworth Avenue
                                                   San Mateo CA 94401
14                                                 Telephone: (650) 781-8000
                                                   Facsimile: (650) 648-0705
15                                                 mark@javitchlawoffice.com
16                                                 Counsel for Amicus Curiae
17                                                 MARIA RUTENBURG

18
19
20
21
22
23
24
25
                                                          3
26
                                                                                               3:21-cv-01644-MMC
27   MOTION FOR LEAVE TO FILE AMICUS CURIAE BRIEF IN SUPPORT OF DEFENDANT
              Case 3:21-cv-01644-MMC Document 51 Filed 04/09/21 Page 5 of 7




1                                                PROOF OF SERVICE

2           I, Mark L. Javitch, declare as follows:

3           I am employed in the County of San Mateo, State of California; I am over the age of eighteen
     years and am not a party to this action; my business address is 480 S. Ellsworth Ave, San Mateo,
4    California 94401, in said County and State. On April 5, 2021, I served the following document(s):
5           MARIA RUTENBURG’S MOTION FOR LEAVE TO FILE AS AMICUS CURIAE IN
6           SUPPORT OF DEFEND;

7           PROPOSED BRIEF OF MARIA RUTENBURG AS AMICUS CURIAE IN SUPPORT OF
            DEFENDANT
8
            PROPOSED ORDER GRANTING LEAVE TO FILE AMICUS CURIAE BRIEFS
9
     On all the counsel of record for Twitter, Inc., stated below, by email:
10
11
12    Alex W. Miller
      Wilmer Cutler Pickering Hale and Dorr LLP
13    7 World Trade Center
      250 Greenwich Street
14    New York, NY 10007
      212-295-6272
15    Email: Alex.Miller@wilmerhale.com
      PRO HAC VICE
16    ATTORNEY TO BE NOTICED
17    Ari Holtzblatt
      Wilmer Cutler Pickering Hale and Dorr LLP
18    1875 Pennsylvania Avenue N.W.
      Washington, DC 20006
19    (202) 663-6964
      Email: ari.holtzblatt@wilmerhale.com
20    PRO HAC VICE
      ATTORNEY TO BE NOTICED
21
      Patrick J. Carome
22    Wilmer Cutler Pickering Hale and Dorr LLP
      1875 Pennsylvania Avenue, N.W.
23    Washington, DC 20006
      (202) 663-6000
24    Fax: (202) 663-6363
      Email: patrick.carome@wilmerhale.com
25    PRO HAC VICE
                                                       4
26
                                                                                          3:21-cv-01644-MMC
27   MOTION FOR LEAVE TO FILE AMICUS CURIAE BRIEF IN SUPPORT OF DEFENDANT
             Case 3:21-cv-01644-MMC Document 51 Filed 04/09/21 Page 6 of 7




1    ATTORNEY TO BE NOTICED

2    Peter Neiman
     Wilmer Cutler Pickering Hale and Dorr LLP
3    7 World Trade Center
     New York, NY 10007
4    212-295-6487
     Email: Peter.Neiman@wilmerhale.com
5    PRO HAC VICE
     ATTORNEY TO BE NOTICED
6
     Rishita Apsani
7    Wilmer Cutler Pickering Hale and Dorr LLP
     7 World Trade Center
8    250 Greenwich Street
     New York, NY 10007
9    (212) 295-6477
     Fax: (212) 230-8888
10   Email: Rishita.Apsani@wilmerhale.com
     PRO HAC VICE
11   ATTORNEY TO BE NOTICED

12   Susan M. Pelletier
     Wilmer Cutler Pickering Hale and Dorr LLP
13   1875 Pennsylvania Avenue NW
     Washington, DC 20006
14   202-663-6027
     Email: Susan.Pelletier@wilmerhale.com
15   PRO HAC VICE
     ATTORNEY TO BE NOTICED
16   Mark D. Flanagan
17   WilmerHale
     2600 El Camino Real, Suite 400
18   Palo Alto, CA 94306
     650-858-6047
19   Fax: 650-858-6100
     Email: mark.flanagan@wilmerhale.com
     ATTORNEY TO BE NOTICED
20
21
            Attorneys for Twitter, Inc.
22
23       BY ELECTRONIC TRANSFER TO THE CM/ECF SYSTEM: On April 9, 2021, I
          electronically uploaded a true and correct copy in Adobe “pdf” format the above-listed
24        document(s) to the United States District Court’s Case Management and Electronic Case Filing
25
                                                      5
26
                                                                                       3:21-cv-01644-MMC
27   MOTION FOR LEAVE TO FILE AMICUS CURIAE BRIEF IN SUPPORT OF DEFENDANT
             Case 3:21-cv-01644-MMC Document 51 Filed 04/09/21 Page 7 of 7




1         (CM/ECF) system. After the electronic filing of a document, service is deemed complete upon
          receipt of the Notice of Electronic Filing (“NEF”) by the registered CM/ECF users.
2
         I declare under penalty of perjury that the foregoing is true and correct.
3
           Executed on April 9, 2021
4                                                               /s/ Mark L. Javitch
5                                                                 Mark L. Javitch

6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
                                                         6
26
                                                                                       3:21-cv-01644-MMC
27   MOTION FOR LEAVE TO FILE AMICUS CURIAE BRIEF IN SUPPORT OF DEFENDANT
